CHRISTIAN, J.
The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for two years.
Operating under a search warrant, officers searched appellant’s residence and found therein two gallons of whisky. Testifying in his own behalf, appellant admitted the possession and ownership of the whisky, but declared that he was in bad physical condition and used it for medicinal purposes.
It is unnecessary to determine whether the search warrant was legally sufficient. Appellant testified that the whisky belonged to him. Having testified to the same facts as stated by the officers relative to the quantity of whisky he possessed, appellant cannot now claim to have been injured by the testimony of the officers, even if such testimony was improperly admitted. Frey v. State (Tex. Cr. App.) 3 S.W.(2d) 459; McLaughlin v. State, 4 S.W.(2d) 54, opinion No. 11286, de livered February 15, 1928; Sifuentes et al. v. State, 5 S.W.(2d) 144, opinion No. 11546, delivered March 7, 1928; Gonzales v. State (Tex. Cr. App.) 299 S. W. 901; Wagner v. State, 53 Tex. Cr. R. 306, 109 S. W. 169.
The judgment is affirmed.
PER CURIAM. The foregoing opinion 'of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.